Citation Nr: 0301790	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  95-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-operative right shoulder residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.


FINDING OF FACT

Since August 1992, the effective date of the grant of service 
connection, the veteran's right (major) shoulder disability 
has been manifested by pain, including pain on use, and 
weakness, productive of functional impairment comparable to 
limitation of motion of the arm at shoulder level.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for 
residuals of right shoulder injury have been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA 
examinations.  Probative evidence, not included in the file, 
has not been identified.  The Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained, to include a VA examination.  There is no 
identified probative evidence which remains outstanding.  

The RO sent the veteran a VCCA notice letter in May 2002 in 
which the veteran was notified of the evidence necessary to 
substantiate his claim, as well as VA development activity.  
Specifically, he was advised that if there was other medical 
evidence that he would like the RO to consider, he should 
notify the RO and every reasonable effort would be made to 
obtain the evidence.  A September 2002 supplemental statement 
of the case set out the applicable law and regulations.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, the 
Board finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.

The veteran was granted service connection and a 
noncompensable rating for his right shoulder disability by a 
rating action in July 1993.  Service connection was 
established effective from August 1, 1992.  In a March 1995 
supplemental statement of the case hearing officer's 
decision, the veteran was assigned a higher initial rating of 
10 percent for his right shoulder disability, also effective 
from August 1, 1992.  The veteran seeks a rating in excess of 
10 percent for his right shoulder disability.  

The evidence shows that the veteran suffered a grade III 
acromioclavicular separation of the right shoulder during 
service for which he received physical therapy and eventually 
underwent surgery.   

A December 1994 letter of medical treatment was received from 
Louis Lurie, M.D., orthopedic surgeon.  Dr. Lurie stated that 
the veteran had been evaluated for right shoulder complaints 
and that at the present time, the veteran continued to have 
weakness and pain in the shoulder.  He stated that the 
veteran had difficulty with exercise, throwing a ball with 
his two young children, and with extensive exercises.  
Examination revealed and asymmeterical appearance of the 
shoulders with the right shoulder appearing somewhat narrower 
and dropped.  The clavicle was palpable at the end and was 
smooth. There was full range of motion of the right shoulder 
with the exception of internal rotation posteriorly which was 
limited by 15 percent.  There was considerable crepitus and 
grinding about the right shoulder.  It was noted that an x-
ray revealed a resection of the distal end of the clavicle 
with a generous resection having been carried out.  There was 
no internal fixation.  The impression was acromioclavicular 
separation, surgical correction in 1991.  The physician 
commented that the veteran had a significant disability with 
regard to the shoulder as a result of his injury and 
following surgery. It was stated that there was restriction 
of motion, crepitus, grinding, weakness and asymmetry.  It 
was felt that the veteran had a permanent disability with 
regard to the shoulder with limitation of lifting, throwing, 
and overhead use. 

The veteran underwent a VA orthopedic examination in January 
1995 in which he complained of pain whenever he lied down on 
the right shoulder.  He occasionally took Motrin for pain 
relief.  He stated that he could lift 25 lbs. overhead but 
felt that this was less than he could prior to the injury.  
The examiner noted that the veteran had a Weaver-Dunn type of 
procedure  performed with resection of the distal end of the 
clavicle and use of the coracoacromial ligament for 
stabilization.  There was a four inch scar over the right 
shoulder.  The circumference of arm over forearm on the right 
was 11 1/2 over 10 1/2 , left was 11 over 10.  There was no 
atrophy of the right upper arm musculature and there was no 
atrophy of the shoulder muscle girdle.  There was no swelling 
or deformity of the right arm.  Flexion of the right arm was 
to 90 degrees, extension was to 35 degrees, internal/external 
rotation with the arms abducted was 90/90, and abduction was 
to 90 degrees.  Upon full elevation overhead, the veteran had 
discomfort on external rotation at the right shoulder with 
the arm abducted.  A radiology study of the right shoulder 
revealed wide acromioclavicular separation following surgical 
excision of the distal clavicle.  Width of separation was 
approximately 4 cm.  No hardware was visible.  The right 
shoulder and scapula were otherwise unremarkable.  The 
diagnoses were status post grade III acromioclavicular 
separation, right and status post Weaver-Dunn procedure with 
normal range of motion as described and symptoms as 
previously described.

At a March 1995 RO hearing, the veteran testified that he has 
experienced increasing pain in his right shoulder as well as 
restricted movement.  He reported that he had to use his left 
arm to compensate for his right arm and that he could only 
sleep on his left side.  He further stated that he could 
raise his arm to shoulder level with too much difficulty and 
above shoulder level with difficulty.

The veteran underwent a VA orthopedic examination in June 
1996.  It was noted that the veteran was right handed.  The 
veteran complained that he could not throw a basketball, he 
could not lift his son, and that he could not reach his back 
with the right hand when taking a shower.  Examination of the 
shoulder revealed a surgical scar over the superior aspect of 
the right shoulder measuring four inches in length and 1/16 
inch in width.  The scar was no adherent to the underlying 
tissue, keloidal, hypertrophic, or tender.  The rating of the 
muscles of group I, II, III, and IV (intrinsic and extrinsic 
muscles of the shoulder) was good on the right side with full 
range of motion, but less than normal resistance.  There was 
no swelling or deformity, or other impairment of the 
shoulder.  Abduction was to 120 degrees with pain from 100 to 
120 degrees.  Forward elevation was to 100 degrees with pain 
from 90 to 100 degrees.  Internal and external rotation was 
to 50 degrees, without pain.  X-rays of both shoulders 
revealed a wide right acromioclavicular separation to 
approximately 4 cm. compatible with the history of prior 
surgery.  There was also elevation of both humeral heads 
relative to both glenoid fossae, slightly greater on the 
right.  No productive change was noted along either the 
inferior acromial margin to suggest impingement, however, 
impingement was no excluded.  Bilateral rotator cuff tears in 
question.  The shoulders and scapulae were otherwise 
unremarkable.  There was no soft tissue calcification 
identified in the region of the supraspinatus tendon 
insertion.  The diagnosis was residual of injury to the right 
shoulder with limitation of motion, arthralgia, and weakness 
of the right shoulder.

At a June 2002 VA orthopedic examination, the veteran 
complained of pain in the shoulder and at the base of the 
neck.  He stated that he had weakness of the right shoulder 
especially above the shoulder level.  He did not have any 
recent treatment for the shoulder.  The examiner noted that 
the veteran's symptoms were chronic and that there has not 
been much change over the past several years.  There has not 
been any episodes of instability since the surgery, however, 
there has been consistent pain and weakness of the right 
shoulder.  Abduction was to 160 degrees.  Forward flexion was 
to 160 degrees.  External rotation was to 70 degrees and 
internal rotation was to 90 degrees.  There was tenderness 
over the clavicular defect with a well-healed scar and no 
inflammation.  With the arm was abducted to the 90 degree 
point, it took only a minimal resistance to overcome the 
position.  X-rays were reviewed and showed a section of the 
distal clavicle with Mumford procedure with a large amount of 
distal clavicle having been removed.  The examiner concluded 
that the veteran had been treated for a third degree 
acromioclavicular separation and has had a disappointed 
result from treatment.  This has left his right arm with 
weakness especially in the above the shoulder position, and 
pain with routine activity such as jogging and golf.  The 
veteran, however, has not had any degenerative changes in the 
glenohumeral joint and there was no evidence of a bony lesion 
present.           

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2002).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (2002); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2002), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet.App. 119 (1999).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2002).

The Board notes that the veteran's right arm is his major 
extremity.

In this case, a rating for limitation of motion of the arm, 
Code 5201, would allow for a 20 percent rating for limitation 
"at shoulder level", with a higher rating of 30 percent for 
the major extremity applicable where motion of the arm is 
limited to midway between the side and shoulder level. Where 
motion of the arm is limited to only 25 degrees from the 
side, a 40 percent rating is warranted if the major extremity 
is affected.  38 C.F.R. § 4.71(a), Code 5201 (2002).

Ratings of 20 percent and higher are available for ankylosis 
of scapulohumeral articulation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Ratings of 20 percent and higher are available for impairment 
of the humerus, including for recurrent dislocation of the 
scapulohumeral joint or for fibrous union, nonunion or loss 
of head of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.

A maximum rating of 20 percent is available for impairment of 
the clavicle or scapula manifested by nonunion with loose 
movement or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings. Fenderson. The Board notes that since the 
veteran's separation from service, the evidence has 
consistently shown that he has experienced pain and weakness 
in his right shoulder.  The VA examinations of record 
document decreased range of motion of the shoulder.  VA 
examination of January 1995 revealed abduction to 90 degrees 
and flexion to 90 degrees.  VA examination of June 1996 
revealed abduction to 120 degrees and flexion to 100 degrees, 
both with pain.  At the June 2002 examination, abduction was 
to 160 degrees and flexion was 160 degrees, however, the 
examiner noted weakness in the arm, especially when the arm 
was positioned over the shoulder and with any routine 
activity.  The examiner further noted that when the right arm 
was abducted to the 90 degree point, it took only a minimal 
resistance to overcome the position.  Accordingly, 
considering the decreased limitation of motion, constant 
right shoulder pain, and weakness of the shoulder, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the criteria for a 20 percent 
evaluation, for the right shoulder disorder, is warranted 
under DC 5201, since August 1992.  In light of the objective 
findings, including range of motion with pain, functional 
impairment comparable to greater limitation of motion has not 
been demonstrated so as to warrant a higher evaluation under 
Diagnostic Code 5201.  

There is no basis for assignment of a higher evaluation for 
the right shoulder disability under any other Diagnostic 
Code.   There is no indication of fibrous union of the 
humerus, therefore, Diagnostic Code 5202 is not applicable.  
There is no indication of nonunion of the clavicle or scapula 
with loose movement or dislocation, therefore, Diagnostic 
Code 5203 is not applicable.  Furthermore, Diagnostic Code 
5200 is not applicable as there is no evidence of ankylosis.  


ORDER

Entitlement to a 20 percent evaluation for post-operative 
right shoulder residuals from August 1992, is granted, 
subject to the law and regulations regarding the award of 
monetary benefits.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

